DETAILED ACTION

Currently pending claims are 1 – 20.

Claim Objection
Claim 8 is objected to because of the following informalities (and Examiner respectfully request to correct as follows): “one or more processor” should be replaced with “one or more hardware processor (or one or more processor device)” – Examiner notes this is because a computer processor could be a software processor (e.g. a Microsoft WORD processor).  Appropriate correction(s) is (are) required.  // “A computer processor” may include the “software processor” (e.g. a word processor) //


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 3, 8 – 10 & 15 – 17 are rejected under 35 U.S.C.103 as being unpatentable over Jakobsson et al. (U.S. Patent 2018/0152471), in view of Raman et al. (U.S. Patent 11,195,217).  

As per claim 1, 8 & 15, Jakobsson teaches a method comprising: 
receiving an email for a user account registered with an email service (Jakobsson: Para [0133]: receiving an email by a email server); 
extracting, from the email, a sender name and a sender address associated with a sender of the email (Jakobsson: Para [0133] and Para [0099] / [0096]: retrieving message information of a display name and an email address of an email sender for analysis by the server to detect (malicious) impersonating attacks).
Even though Jakobsson teaches to determine a similarity between a sender identifier of the message and trusted contacts stored at a database that includes a set of email address(es) and individual name(s) for detecting (malicious) impersonating attacks (Jakobsson: Para [0099] / [0096]) – However, Jakobsson does not disclose expressly comparing, by an email security platform, between the sender address and the sender name.
Raman (& Jakobsson) teaches comparing the sender name with the sender address (Raman: Col. 9 Line 30 – 32 and Col. 10 Line 14 – 25 / Line 1 – 2: (a) generating a similarity coefficient for a pairwise feature set such as a pair of strings of an email address and a display name of a particular individual (e.g. an associated email sender) (Raman: Col. 9 Line 30 – 32 & Col. 10 Line 14 – 17), and furthermore, (b) a first portion of an e-mail address is compared with to an individual name within each of pairwaise features of the email sender (Raman: Col. 10 Line 1 – 2 & Col. 10 Line 30 – 33) such that the similarity coefficient is represented by a similarity or difference (i.e. distance) between the strings within each pairwaise feature and an associated score can be generated and used to identify a potential bad participant (e.g. a malicious user) (Raman: Col. 10 Line 30 – 33)) – e.g. when the e-mail address is not really matched to the individual name within each of pairwaise features of the email sender (see (b)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Raman within the system of Jakobsson because (a) Jakobsson teaches detecting (malicious) impersonating attacks by determining a similarity between a sender identifier of the email messages and trusted contacts stored at a database that includes a set of email address(es) and individual name(s) (see above), and (b) Raman teaches enhancing the e-mail networking security by further extending the similarity metric to generate a similarity coefficient for a pairwise feature set (e.g.) as a pair of strings such as a pair of an email address and a display name of a particular individual (e.g. an email sender) (Raman: Col. 9 Line 30 – 32 & Col. 10 Line 14 – 17), and furthermore, compaing a first portion of an email address with an individual name within each of pairwaise features (Raman: Col. 10 Line 1 – 2 & Col. 10 Line 30 – 33) such that the similarity coefficient is represented by a similarity or difference (i.e. distance) between the strings within each pairwaise feature and an associated score can be generated and used to identify a potential bad participant (e.g. a malicious user) – e.g. when the e-mail address is not really matched to the individual name within each of pairwaise features of the email sender (Raman: Col. 10 Line 30 – 33)).
generating, by the email security platform, a similarity value based on a result of the sender name being compared with the sender address (Raman: Col. 9 Line 30 – 32 and Col. 10 Line 14 – 25 / Line 1 – 2: a corresponding similarity coefficient (score) is generated accordingly); 
determining, by the email security platform, that the email comprises the sender name impersonating a name of the sender, based on the similarity value meeting or exceeding a threshold value indicative of impersonation (Jakobsson: Para [0099] / [0096]: determining a similarity between a sender identifier of the message and trusted contacts stored at a database that includes a set of email address(es) and individual name(s) for detecting (malicious) impersonating attacks) || (Raman: Col. 9 Line 30 – 32 and Col. 10 Line 14 – 25 / Line 1 – 2 / Col. 10 Line  26 – 33: (a) generating a similarity coefficient for a pairwise feature set (e.g.) as a pair of strings such as a pair of an email address and a display name of a particular individual (e.g. an email sender) (Raman: Col. 9 Line 30 – 32 & Col. 10 Line 14 – 17), and furthermore, (b) a first portion of an e-mail address is compared with to an individual name within each of pairwaise features of the email sender (Raman: Col. 10 Line 1 – 2 & Col. 10 Line 30 – 33) such that the similarity coefficient is represented by a similarity or difference (i.e. distance) between the strings within each pairwaise feature and an associated score can be generated and used to identify a potential bad participant (e.g. a malicious user) when a similarity coefficient of a pairwise feature set score in a first range (i.e. exceeding a threshold) (Raman: Col. 10 Line 30 – 33)) – e.g. when the e-mail address is not really matched to the individual name); and 
deleting or quarantining the email from an inbox associated with the user account, based on the similarity value meeting or exceeding the threshold value (Raman: see above) || (Jakobsson: see above & Para [0099] Line 16 – 19: quarantining the email message on detecting potentially a part of an impersonation attack).  

As per claim 2, 9 & 16, Jakobsson as modified teaches removing, based on a security policy, punctuation and a top-level domain (TLD) from the sender address to create a modified sender address as a replacement for the sender address, wherein comparing the sender name further comprises comparing the sender name with the modified sender address (Raman: see above & Col. 9 Line 59 – Col. 10 Linr 13).  

As per claim 3, 10 & 17, Jakobsson as modified teachhes generating, based on a security policy, an acronym associated with the sender name; comparing the acronym with the sender address; and generating a second similarity value based on a result of the acronym being compared with the sender address (Raman: see above & Col. 9 Line 41 – 45: regarding a smilarity measurement, the comparison of a pairwise feature set can be processed based on a Levenshtein distance technique that is equal to a least number of edits to transform a 1st string into a second string, which constitutes as one type of acronyms to modify the original text string).

Claims 6 & 14 are rejected under 35 U.S.C.103 as being unpatentable over Jakobsson et al. (U.S. Patent 2018/0152471), in view of Raman et al. (U.S. Patent 11,195,217), in view of Chen et al. (CN 110-110-218).  

As per claim 6 & 14, Chen (& Jakobsson as modified) teachhes the sender name is compared with the sender address, based on an algorithm applied to a first string associated with the sender name and a second string associated with the sender address; and the algorithm is a longest common substring (LCS) algorithm (Jakobsson: see above) || (Chen: Page. 9: providing a similarity metric measurement such that a name similarity of its address similarity can be effectively derived based on a longest common string length algorithm).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Raman within the system of Jakobsson because (a) Jakobsson teaches detecting (malicious) impersonating attacks by determining a similarity between a sender identifier of the email messages and trusted contacts stored at a database that includes a set of email address(es) and individual name(s) (see above), and (b) Chen teaches providing an effective similarity metric measurement such that a name similarity of its address similarity can be derived based on a longest common string length algorithm).


Allowable Subject Matter

Claims 4 – 5, 7, 11 – 13 & 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2390 – 2022
---------------------------------------------------